DETAILED FINAL OFFICE ACTION
This action is responsive to Applicant’s Response, filed 02/09/2022, to the Non-Final Office action filed 11/09/2021. The instant application is being examined under the pre-AIA  first to invent provisions.

Reissue
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application was filed Oct. 4, 2013.  Thus, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 made in this application are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 7,293,085 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Response to Arguments
Applicant’s arguments and amendments, see p. 13, with respect to the rejection under 35 U.S.C. §251 have been fully considered and is persuasive. The rejection is withdrawn.

Applicant states in their Remarks, regarding the Double Patenting Rejection, see p. 13, 
“The Applicant submits that the scope of the claims has not yet been finalized and the rejection will be addressed at the appropriate time in the future, if necessary, for example, when the claims are finalized.” Therefore, the Double Patenting Rejection still stands.

Applicant states in their Remarks, regarding the rejection under 35 U.S.C. § 112 2nd ¶, that the claims have been amended to overcome the rejection. Applicant’s amendment, with respect to claims 19, 26, and 31 have been fully considered and are persuasive.  The rejection of claims 19, 26, and 31 under 35 U.S.C. § 112 2nd ¶ has been withdrawn. 

Applicant states in their Remarks, see p. 13, the prior art does not teach the amended claims. Specifically, Applicant states that the prior art does not teach:

    PNG
    media_image1.png
    475
    659
    media_image1.png
    Greyscale
 
Furthermore, Applicant states that there is no reason for combining the prior art. Applicant also argues the dependent claims in a similar manner.

As to this argument, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant does not specifically point to why or how the prior art does not teach the amended claims or pointing out why the Examiner reasons for allowance is not sufficient, there is merely a statement that it does not. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 19 – 24, 26, 27, 30, 31, and 34 – 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 38 of U.S. Patent No. RE43,192. Claims 19 – 24, 26, 27, 30, 31, and 34 – 39 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 38 of U.S. Patent No. RE44,560. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application very broadly claims inquiring peripheral devices on the functions and services they provide and using a selected peripheral device. U.S. Patent No. RE43,192 and RE44,560 claim specific ways of performing such a task.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 19, 21 – 23, 26, 27, 30, 31, 34 – 36, 38, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humpleman et al. U.S. Patent 6,198,479, hereinafter “Humpleman”, in view of Osterhout et al. U.S. Patent No. 6,965,614, hereinafter “Osterhout”, in further view of Takihiro et al. U.S. Patent No. 6,278,712, hereinafter “Takihiro”, in further view of Yanagawa et al., U.S. Patent No. 6,745,252, hereinafter “Yanagawa”.

Claim 19:
A wireless communication device comprising:
Humpleman teaches a network in which wireless communication can be used, (e.g., 5:43 – 48).
a central processing unit (CPU) configured to: 
receive a user input; 

Humpleman discloses the user performing different types of input. One of which can be interpreting as accessing the session manager application, (e.g., Figures 8, 10, and 11 with supporting areas of the specification). Another input from a user is selecting the icons used in determining what devices and services are desired for a function, (e.g., 15:42 – 56 et seq.).
generate, based on the received user input, an inquiry message,
wherein the generated inquiry message includes information of at least one type of user-requested function requested from a plurality of peripheral devices, and time period of usage of at least one peripheral device of the plurality of peripheral devices; 

Humpleman discloses requesting functions from devices in different ways. One interpretation is that a user wishes to use a plurality of functions normally found in a home entertainment. The user selects the session manager and the selection of the session manager is considered a user 
transmit the generated inquiry message to the plurality of peripheral devices;

Humpleman teaches such a transmission as stated in the above cited areas. 
receive, in response to the transmitted inquiry message, a response message from at least one peripheral device based on detection of changes in capability of the at least one peripheral device,

Humpleman teaches the new device link page as described in the first interpretation above. Humpleman further teaches a returned message and shows in the session manager GUI which other devices are similar to the first selected GUI button by allowing those GUI buttons to still be selectable and making the devices that are not similar in capabilities as the first selected GUI 
wherein the at least one peripheral device communicates with the wireless communication device to receive the inquiry message,
 detects changes in the capability of the at least one peripheral device, wherein the capability indicates at least one of a hardware capability or a software capability,
determines, based on the transmitted inquiry message and the detected changes, that the at least one peripheral device provides the at least one type of user-requested function to the wireless communication device, 
and generates the response message based on the determination;

As closely interpreted under the broadest reasonable interpretation, (BRI), Humpleman teaches detects different capabilities of peripheral devices, (see able cited areas & 14:22 et seq.). Humpleman further teaches updating the device list, (e.g., 10:60 – 65 & 11:23 – 34). As can be seen in the cited area, the list is updated based on what is added to the network and what is removed.
Yanagawa specifically teaches the detection of new devices and new or removed functions found in pre-existing devices and updating those changes into a display so they may be viewed by the user, (e.g., 9:5 – 18, 9:56 – 10:38, 11:36 – 50, 15:2 – 6, 34:24 et seq.). As can be seen, the system of Yanagawa updates the function database 13 with the function information tables 8 stored within the devices added to the system/network. When a new device or software 
The combination of Yanagawa with the combine prior art of Humpleman, Osterhout, and Takihiro is supported by KSR Rationale (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results because adding the ability to update a list of devices based on not only new devices but new capabilities of existing devices performed by Yanagawa is applying a known technique to a known method ready for improvement (updating a list of devices and their capabilities) to yield predictable results.  Further the combination of Yanagawa with the combine prior art of Humpleman, Osterhout, and Takihiro is also supported by KSR Rationale (A) Combining prior art elements according to known methods to yield predictable results because combining a known ways to update a database with current information about the devices connected to a network and their capabilities suggested by Yanagawa with the ability to also update what devices are connected to the network will yield predictable results of having an up-to-date list of devices and their capabilities at a current time.
select the at least one peripheral device from the plurality of peripheral devices based on the received response;

Humpleman further teaches a returned message and shows in the session manager GUI which other devices are similar to the first selected GUI button by allowing those GUI buttons to still be selectable and making the devices that are not similar in capabilities as the first selected GUI Moreover, because a specific device may be selected for control by selecting an icon, there is no need for hardware reconfiguration to implement control of different (or updated) devices. Accordingly, a single command set may be used in a remote control for controlling plural (different) devices, by communicating with the client device rendering of the GUI. (32) For server to server control without a GUI and user involvement, automatic operation may be initiated or set-up by user control via a client, but later action is implemented by control language interaction between servers without involving a client.).
generate, based on the received response message, a setting packet of a plurality of setting packets associated with the selected at least one peripheral device, wherein 
the setting packet is utilized to establish a communication session with the at least one peripheral device, and

The use of “setting” packet for a “session” is merely having a command in a message to communicate and control a peripheral device the user wishes to use for a specific function. Humpleman teaches the home network provides communication utilizing TCP/IP which inherently uses packets, (e.g., 10:45 – 60). The teachings of setting packets is further supported by the ability of the user to command and control devices when the user is outside of the home network.  Humpleman’s teaches in column 20 the home network is Internet protocol compatible and having a user outside of the home network being able to communicate and send commands in a session with peripheral devices in their home network, (e.g., 20:42 – 67). Therefore, it is clear that in order for a user to communicate over the internet to the home network TCP/IP would have to be used, which Humpleman teaches this use inside and outside their network, which is a packet based protocol.
 each of the plurality of setting packets is different from remaining of the plurality of setting packets;

This limitation is nonfunctional descriptive language and it is unclear as to how this limitation holds any patentable weight. Under BRI, communication to different types of devices would be different. For Example, the user may ask the CD player found in Humpleman to play music and a DTV to display a picture. These are two totally different functions and would therefore those command messages to those devices are “different”, (see Humpleman).
combine capabilities of each of the plurality of peripheral devices;

As closely interpreted under the broadest reasonable interpretation, (BRI), Humpleman teaches detects different capabilities of peripheral devices, (see able cited areas & 14:22 et seq.). Humpleman further teaches updating the device list, (e.g., 10:60 – 65 & 11:23 – 34). As can be seen in the cited area, the list is updated based on what is added to the network and what is removed.
Yanagawa specifically teaches the detection of new devices and new or removed functions found in pre-existing devices and updating those changes into a display so they may be viewed by the user, (e.g., 9:5 – 18, 9:56 – 10:38, 11:36 – 50, 15:2 – 6, 34:24 et seq.). As can be seen, the system of Yanagawa updates the function database 13 with the function information tables 8 stored within the devices added to the system/network. When a new device or software gets introduced or removed, the function table 8 connected to that device is updated or removed from the function database 13. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Yanagawa’s constant updating of information in their database with combine prior art of Humpleman, Osterhout, and Takihiro because of similar reasons stated above. It would have 

transmit, a request message and the generated setting packet, to the at least one peripheral device;

Humpleman discloses setting up messages which includes commands and requests for information as stated above. However, it is not clearly stated in Humpleman as to another type of “request message” with a generated setting packet. Osterhout teaches the use of TCP/IP networks, (e.g., 7:14 et seq.), and SIP protocol which includes the use of packets that are set with session requests for a user to determine if a desired device is free to perform an intended function for the user, (e.g., 5:47 – 6:17 et seq., “SIP Invite request”). It would have been obvious to one skilled in the art at the time the invention was made to combine Osterhout with Humpleman because utilizing network elements that are capable of participating in the SIP protocol makes 
generate a session starting confirmation message based on the transmitted generated setting packet; 

As closely interpreted under the broadest reasonable interpretation, (BRI), Humpleman discloses setting up messages which includes commands and requests for information as stated above. However, it is not clearly stated in Humpleman as to another type of “starting confirmation message”. Osterhout teaches the use of TCP/IP networks, (e.g., 7:14 et seq.), and SIP protocol which includes the use of packets that are set with session requests and “starting confirmation message” similar to the instant application’s message. The instant application’s session starting confirmation message is seen in Fig. 8 as “M4” and found in 17:22 – 31 of the specification. Osterhout teaches a similar type of message in as an “established message (at 514)”, (e.g., Fig. 7 & 12:3 – 29). It would have been obvious to one skilled in the art at the time the invention was made to combine Osterhout with Humpleman because utilizing network elements that are capable of participating in the SIP protocol makes the communication between devices, such as remote access of features of peripheral devices, even more convenient and flexible for the user, (e.g., 6:60 – 65 et seq.). 
establish the communication session with the at least one peripheral device based on the combine capabilities of each of the plurality of peripheral devices, generated session starting confirmation message, and transmission of a request message and the generated setting packet; and

As closely interpreted under the broadest reasonable interpretation, (BRI), Humpleman teaches detects different capabilities of peripheral devices, (see able cited areas & 14:22 et seq.). Humpleman further teaches updating the device list, (e.g., 10:60 – 65 & 11:23 – 34). As can be 
Yanagawa specifically teaches the detection of new devices and new or removed functions found in pre-existing devices and updating those changes into a display so they may be viewed by the user, (e.g., 9:5 – 18, 9:56 – 10:38, 11:36 – 50, 15:2 – 6, 34:24 et seq.). As can be seen, the system of Yanagawa updates the function database 13 with the function information tables 8 stored within the devices added to the system/network. When a new device or software gets introduced or removed, the function table 8 connected to that device is updated or removed from the function database 13. It is also seen in Yanagawa that functions that “spontaneously” change are instantly accounted for, (e.g., 30:1 et seq.). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Yanagawa’s constant updating of information in their database with combine prior art of Humpleman, Osterhout, and Takihiro because of similar reasons stated above. 
The combination of Yanagawa with the combine prior art of Humpleman, Osterhout, and Takihiro is supported by KSR Rationale (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results because adding the ability to update a list of devices based on not only new devices but new capabilities of existing devices performed by Yanagawa is applying a known technique to a known method ready for improvement (updating a list of devices and their capabilities) to yield predictable results.  Furthermore, the combination of Yanagawa with the combine prior art of Humpleman, Osterhout, and Takihiro is also supported by KSR Rationale (A) Combining prior art elements according to known methods to yield predictable results because combining a known ways to update a database with current information about the devices connected to a network and their 
Humpleman teaches setting up a communication “session” with at least one peripheral device by setting up connections between two or more devices and sending commands to carry out the function as requested by the user, (see above cited areas). Osterhout teaches the use of TCP/IP networks, (e.g., 7:14 et seq.), and SIP protocol which includes the use of packets that are set with session requests and “starting confirmation message” similar to the instant application’s message. The instant application’s session starting confirmation message is seen in Fig. 8 as “M4” and found in 17:22 – 31 of the specification. Osterhout teaches a similar type of message in as an “established message (at 514)”, (e.g., Fig. 7 & 12:3 – 29). It would have been obvious to one skilled in the art at the time the invention was made to combine Osterhout with Humpleman because of similar reasons stated above. Furthermore, the combination of Osterhout with the combine prior art of Humpleman, Takihiro, and Yanagawa is also supported by KSR Rationale (A) Combining prior art elements according to known methods to yield predictable results because combining a known ways to set up a communication session with current communication methods recited in Humpleman will yield predictable results of using a protocol standard, SIP, which would yield the predictable result of having the standard session communication protocol perform the function of establishing a session between devices. 
control, via the established communication session, execution of the at least one type of user-requested functions at the at least one peripheral device.
Humpleman teaches controlling at least one peripheral device to perform at least one function which was originally requested, (see cited areas above). 

Claims 26 and 31 state similar limitations as discussed above in claim 19. Therefore, claims 26 and 31 are rejected for similar reasons as stated in the rejection of claim 19 above.

Claim 21:
The wireless communication system according to Claim 19, further comprising a storage unit configured to store content information. 

Firstly, the claim utilizes the terminology “unit configured to" which is linked to “means- plus-function” language. When going through the analysis of 35 U.S.C. 112 6th ¶, one sees that the use of the word “storage" in front of the word “unit” gives structure and is therefore deemed not to invoke of 35 U.S.C. 112 6th ¶. 
Humpleman teaches a user computing device, server and a DVCR, among other devices, which is known in the art to have a type of storage unit for storing content information, (e.g., 18:54 et seq., 22:26 et seq., 23:12 et seq.).

Claim 22:
The wireless communication system according to Claim 19, further comprising a user input interface.

Humpleman teaches a GUI throughout the specification which is used as a user interface, (see cited areas as stated above).




Claim 23:
The wireless communication system according to Claim 19, further comprising an application section configured to execute an application corresponding to video data. 

Humpleman discloses programs that utilize video in a DVCR, VCR, or broadcast, (e.g., Figures 10 – 13 and the sections of the spec. that support these figures.). 

Claim 24:
The wireless communication system according to Claim 19, wherein the CPU is further configured to: 
establish, the communication session with a first peripheral device of the at least one peripheral device; and 
establish, a new communication session with a second peripheral device of the at least one peripheral device, based on completion of the communication session with the first peripheral device.

As stated above, Humpleman teaches the session manager setting up communications with a peripheral device, (see cited areas above). It is known in the art at once a session has ended the user can start another session at any time after since it is not dependent on the first session. Furthermore, it can be argued that performing such is mere duplication of parts/steps MPEP 2144.04 VI. Under BRI, it can be interpreted that Humpleman starts and ends a session, then Humpleman could completely shut off the system and restart the whole process again with a different devices in the system, once all the devices are powered on and back “online”.

Claim 27:
The wireless communication system according to Claim 26, further comprising a display screen configured to display a video. 

Humpleman teaches a DTV, (e.g., 5:10 et seq.).
Claim 30: 
The wireless communication system according to Claim 26, wherein the at least one corresponding CPU for the at least one wireless communication device further provides the at least one type of user-requested function to the first user device. 
Humpleman teaches providing the user with the desired functions needed in the GUI as shown in multiple cited areas in the independent claims. Furthermore, once the peripheral device is determined and selected, the user may send commands to the peripheral device, such as a printing session or selecting a show to record, fast forwarding etc., (see above cited areas), which is “providing” its function.
Claim 34 states similar limitations as discussed above in claim 30 above and is therefore rejected for similar reasons as stated above.

Claim 35: 
The wireless communication system according to Claim 19, further comprising a flexible session manager that manages the established communication session. 

Humpleman specifically teaches a type of “flexible” session manager that performs session management, (e.g., 9:31 – 48 et seq., 14:12 et seq.). 

Claim 38:
The wireless communication system according to Claim 19, wherein the generated inquiry message further includes inquiry message type.

It is seen in Humpleman that the generated inquiry message includes a transmission destination address, and parameters, or under BRI criteria, characteristic, capabilities, and specific commands that can only be part of a “type”, (e.g., 14:12 et seq.). Humpleman discloses 
Page 7 of 10Application No. 14/046,509 Reply to Notice of January 11, 2017
Claim 39:
The wireless communication system according to Claim 19, wherein the response message includes at least one of a transmission destination address, response message type, a transmission source address or a function provision capability status code, and
the function provision capability status code indicates capabilities of the at least one peripheral device to provide the at least one type of user-requested function.

 Since this claim states an "or", the BRI for this claim is to only meet one of these criteria. It is seen in Humpleman, the use of TCP/IP for their communication to and from peripheral device and user device. It well known in the art that the references incorporated by reference in the Humpleman patent with regards to TCP/IP also teaches source and destination addresses, (e.g., see above cited areas).

Claims 20 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humpleman, Osterhout, Takihiro, and Yanagawa and in further view of Kikinis et al. U.S. Pub. No. 2002/0049833, hereinafter “Kikinis”.

Claim 20:
The wireless communication system according to Claim 19, further comprising a user profile database.
Humpleman and Osterhout both disclose a user that may configure a device or search for a specific device with the user's preferences. They do not specifically disclose a user profile  teaches the parameters of the client devices and customer preferences being listed, (e.g., ¶¶ 0015). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Kikinis with the combine teachings of Humpleman, Osterhout, Takihiro, and Yanagawa since recording such information reduces data content of files to be transmitted to the client devices, i.e., a template editor is provided.

Claim 36:
The wireless communication system according to Claim 19, wherein the CPU is further configured to generate a service capability list (SCL) indicating a list of functions executed by the wireless communication device.

Humpleman teaches generating a list of functions performed by the peripheral device a user selects, (15:65 – 16:21). Kikinis teaches the parameters of the client devices and customer preferences being listed, (e.g., ¶¶ 0015). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Kikinis with the combine teachings of Humpleman, Osterhout, Takihiro, and Yanagawa since recording such information reduces data content of files to be transmitted to the client devices, i.e., a template editor is provided.

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humpleman, Osterhout, Takihiro, and Yanagawa, in view of Chang et al. U.S. Patent No. 8,169,649, hereinafter " Chang ".




Claim 37:
The wireless communication system according to Claim 19, wherein the CPU is further configured to specify, based on the received user input, prior to the transmission of the request message, the at least one peripheral device that provides the at least one type of user –requested functions.

Humpleman teaches the user making a selection to of one out of a plurality of devices that are powered on and connected to the network, (see above cited areas of Humpleman). The Examiner interprets the claim limitation of "at least one device of the plurality of peripheral devices is already specified in accordance a request" as a type of default device that a user may have preselected to perform whatever function or task commonly used. This interpretation appears accurate since it is "before transmission of inquiry message by the wireless communication device". Chang specifically teaches the user "preselecting devices 220 that are used frequently as preferred defaults, (e.g., 28:47 - 58 et seq.). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Change with Humpleman, Osterhout, Takihiro, and Yanagawa since utilizing default configuration for specific tasks allows a user to use those devices commonly used and not have to search for other devices when the one that is a default could accomplish the task needed, therefore, cutting down on looking for a device.

Conclusion                                                                                                    

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. ENGLAND whose telephone number is (571)272-3912.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


DAVID E. ENGLAND
Primary Examiner
Art Unit 3992



/DAVID E ENGLAND/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferee: 

/Roland Foster/ Primary Examiner, Art Unit 3992
/M.F/Supervisory Patent Examiner, Art Unit 3992